Citation Nr: 0333290	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  93-22 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for major depression to 
include as a residual of sexual assault or harassment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant had active service from February 1979 to 
February 1982, May 1983 to April 1986, and August 1990 to May 
1991.  She also had inactive duty training (INACDUTRA) that 
included August 20, 1988.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from December 1992 and October 1997 rating 
decision of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO). 

In December 1999, the appellant had a videoconference hearing 
before a member of the Board.  Subsequently, in a February 
2000 decision, the Board remanded the claim of entitlement to 
service connection for major depression.  Other claims, 
including entitlement to service connection for endometriosis 
and lumbosacral strain, were denied.

The Board notes that an April 2002 rating decision denied a 
claim for service connection for endometriosis (although the 
issue should actually have been whether new and material 
evidence had been received to reopen the previously denied 
claim for endometriosis, since the December 2000 Board 
decision on this issue was final).  The veteran submitted a 
notice of disagreement on this issue in April 2002, and a 
statement of the case was issued in June 2002.  A VA Form 9 
was received in July 2002, however this referred only to the 
matter of service connection for lumbosacral strain, which 
has not been developed for appellate review.  Accordingly, 
the only issue currently before the Board is the issue cited 
on the first page of this remand.


REMAND

The veteran was informed in a letter dated in October 2003 
that the Board member that conducted the December 1999 
videoconference hearing is no longer employed 

at the Board.  In a statement in response, received in 
October 2003, she indicated that she desired another hearing 
before a Veterans Law Judge at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
Veterans Law Judge at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


(CONTINUED ON NEXT PAGE)






to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





